          Case 3:19-cv-03440-RS Document 93 Filed 06/03/21 Page 1 of 33



 1   MARY ANN McNETT MASON (SBN 115089)
     County Counsel
 2   D. CAMERON BAKER (SBN 154432)
 3   JASON W. MAUCK (SBN 255133)
     Deputy County Counsel
 4   COUNTY OF CONTRA COSTA
     1025 Escobar Street, Third Floor
 5   Martinez, California 94553
     Telephone: (925) 655-2280
 6   Facsimile: (925) 655-2266
     Electronic Mail: cameron.baker@cc.cccounty.us
 7
     Attorneys for Defendant ANDREW HALL
 8
 9                                UNITED STATES DISTRICT COURT
10                             NORTHERN DISTRICT OF CALIFORNIA
11
12   JEANNIE ATIENZA, individually and as No. C19-03440 RS
     successor-in-interest to Decedent
13   LAUDEMER ARBOLEDA;                   NOTICE OF MOTION AND MOTION FOR
                                          SUMMARY JUDGMENT
14                 Plaintiff,
15   v.                                             Date: July 15, 2021
                                                    Time: 1:30 p.m.
16   ANDREW HALL, individually;                     Crtrm: 3, 17th Floor
     PHILLIP ARBOLEDA, individually, as             Judge: Hon. Richard Seeborg, Presiding
17   successor-in-interest to Decedent              Date Action Filed: June 17, 2019
     LAUDEMER ARBOLEDA, and DOES                    Trial Date: December 6, 2021
18   1-50 inclusive,
19                  Defendants.
20
21
22
23
24
25
26
27
28



     Notice of Motion and Motion of Defendant Andrew Hall for Summary Judgment - Case No. C19-03440 RS
            Case 3:19-cv-03440-RS Document 93 Filed 06/03/21 Page 2 of 33



 1                                                         TABLE OF CONTENTS
 2   NOTICE OF MOTION AND MOTION. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1
 3   MEMORANDUM OF POINTS AND AUTHORITIES. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
 4   I.       INTRODUCTION. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
 5   II.      ISSUES PRESENTED.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4
 6   III.     FACTUAL BACKGROUND. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4
 7   IV.      LEGAL STANDARD. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9
 8   V.       LEGAL ARGUMENT. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10
 9            A.        The Court Should Grant Summary Judgment as to the Fourth Amendment Claim. . . 10
10                      1.         Hall’s Shooting of Arboleda was Justified Under the Fourth Amendment. . . . 10
11                                 a.         Arboleda Posed an Immediate Threat to Hall and Others. . . . . . . . . . . 11
12                                            i.          Arboleda Posed an Immediate Threat to Hall. . . . . . . . . . . . . . 11
13                                            ii.         Arboleda Posed an Immediate Threat to Others. . . . . . . . . . . . 12
14                                 b.         Time to Consider Alternatives. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15
15                                 c.         Arboleda Posed a Risk of Severe Crimes. . . . . . . . . . . . . . . . . . . . . . . 15
16                                 d.         Arboleda Was Actively Resisting Arrest and Attempting to Evade
                                              Capture.. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15
17
                                   e.         Other Factors. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15
18
                        2.         Qualified Immunity Applies to This Fourth Amendment Claim. . . . . . . . . . . . 16
19
              B.        The Court Should Grant Summary Judgment on Atienza’s Fourteenth Amendment
20                      Claim. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18
21                      1.         There was No Violation of the Fourteenth Amendment. . . . . . . . . . . . . . . . . . 18
22                      2.         Qualified Immunity Precludes Atienza’s Fourteenth Amendment
                                   Claim. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 19
23
              C.        The Court Should Dismiss the State Claims For Lack of Subject Matter Jurisdiction
24                      or, in the Alternative, Grant Summary Judgment on These Claims. . . . . . . . . . . . . . . 19
25                      1.         State Law Immunities Apply. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 19
26                      2.         Hall’s Conduct was not Negligent and did not Cause Arboleda’s
                                   Death. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 20
27
                                   a.         Hall’s Conduct Was Not Negligent. . . . . . . . . . . . . . . . . . . . . . . . . . . . 20
28



     Notice of Motion and Motion of Defendant Andrew Hall for Summary Judgment - Case No. C19-03440 RS                                                     i
           Case 3:19-cv-03440-RS Document 93 Filed 06/03/21 Page 3 of 33



 1                                b.        Even if Hall Was Negligent, His Conduct Did Not Proximately Cause
                                            Arboleda’s Death. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 23
 2
                       3.         There Was No Violation of the Bane Act. . . . . . . . . . . . . . . . . . . . . . . . . . . . . 24
 3
                       4.         There Was No Assault. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 25
 4
             F.        The Court Should Grant Summary Judgment as to Two Damage Claims. . . . . . . . . . 25
 5
     VI.     CONCLUSION. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 25
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     Notice of Motion and Motion of Defendant Andrew Hall for Summary Judgment - Case No. C19-03440 RS ii
           Case 3:19-cv-03440-RS Document 93 Filed 06/03/21 Page 4 of 33



 1                                                    TABLE OF AUTHORITIES
 2   Cases
 3   Abuka v. City of El Cajon, 804 Fed. Appx. 693 (9th Cir. 2020). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18
 4   Acosta v. City & Cnty. of S.F., 83 F.3d 1143 (9th Cir. 1996). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17
 5   Arian v. City of Los Angeles, 622 Fed. Appx. 692 (9th Cir. 2015). . . . . . . . . . . . . . . . . . . . . . . . . . . . 19
 6   Bhan v. NME Hospitals, Inc., 929 F.2d 1404 (9th Cir. 1991). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9
 7   Billington v. Smith, 292 F.3d 1177 (9th Cir. 2002). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16
 8   Bodine v. Warwick, 72 F.3d 393 (3d Cir. 1995). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 24
 9   Bordegaray v. Cnty. of Santa Barbara,
           2016 U.S. Dist. LEXIS 173754 (C.D. Cal. December 13, 2016). . . . . . . . . . . . . . . . . . . . . . . 14
10
     Brosseau v. Haugen, 543 U.S. 194 (2004). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13, 14, 16, 18
11
     Brown v. Ransweiler, 171 Cal. App. 4th 516 (2009).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 21
12
     Bryan v. MacPherson, 630 F.3d 805 (9th Cir. 2010). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11
13
     Bryant v. Glastetter, 32 Cal. App. 4th 770 (1995).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 23
14
     Cameron v. Craig, 713 F.3d 1012 (9th Cir. 2013). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 24
15
     Celotex Corp. v. Catrett, 477 U.S. 317 (1986). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9
16
     City & Cty. of S.F. v. Sheehan, 135 S. Ct. 1765 (2015).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16
17
     Dang v. Cross, 422 F.3d 800 (9th Cir. 2005). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 25
18
     Edson v. City of Anaheim, 63 Cal. App. 4th 1269 (1998). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 20
19
     Elliot v. Leavitt, 99 F.3d 640 (4th Cir. 1996).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11
20
     Estate of Lopez v. Torres, 105 F. Supp. 3d 1148 (S.D. Cal. 2015). . . . . . . . . . . . . . . . . . . . . . . . . . . . 23
21
     Estate of Serrano v. Trieu, 713 Fed. Appx. 631 (9th Cir. 2018). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16
22
     Estate of Toribio v. City of Santa Rosa, 381 F. Supp. 3d 1179 (N.D. Cal. 2019). . . . . . . . . . . . . . 20, 24
23
     Garcia v. Santa Clara Cty., 2004 U.S. Dist. LEXIS 20391 (N.D. Cal. September 29, 2004). . . . . . . 19
24
     Gonzales v. City of Antioch, 2015 U.S. Dist. LEXIS 142642 (N.D. Cal. October 20, 2015),
25         aff’d 697 Fed. Appx. 900 (9th Cir. 2017). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16
26   Gonzalez v. City of Anaheim, 747 F.3d 789 (9th Cir. 2014). . . . . . . . . . . . . . . . . . . . . . . . . . . 11, 12, 18
27   Graham v. Connor, 490 U.S. 386 (1989). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10, 14, 15
28   Grudt v. City of Los Angeles, 2 Cal. 3d 575 (1970).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 22



     Notice of Motion and Motion of Defendant Andrew Hall for Summary Judgment - Case No. C19-03440 RS iii
           Case 3:19-cv-03440-RS Document 93 Filed 06/03/21 Page 5 of 33



 1   Han v. City of Folsom, 551 Fed. Appx. 923 (9th Cir. 2014). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16
 2   Haugen v. Brosseau, 351 F.3d 372 (9th Cir. 2003). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14
 3   Hayes v. Cty. of San Diego, 57 Cal. 4th 622 (2013). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 20, 21
 4   Hayes v. Cty. of San Diego, 736 F.3d 1223 (9th Cir. 2013). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 20
 5   Hernandez v. City of Huntington Beach, 798 Fed. Appx. 85 (9th Cir. 2019). . . . . . . . . . . . . . . . . . . . 18
 6   Hernandez v. City of Pomona, 46 Cal. 4th 501 (2009). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 20
 7   Hernandez v. Town of Gilbert, 989 F.3d 739 (9th Cir. 2021). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9
 8   Hundley v. District of Columbia, 494 F.3d 1097 (D.C. Cir. 2007). . . . . . . . . . . . . . . . . . . . . . . . . 23, 24
 9   J.A.L. v. Santos, 2016 U.S. Dist. LEXIS 31913 (N.D. Cal. March 10, 2016). . . . . . . . . . . . . . . . . 16, 20
10   J.A.L. v. Santos, 724 Fed. Appx. 531 (9th Cir. 2018). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16, 22
11   Johnson v. City of Phila., 837 F.3d 343 (3d Cir. 2016). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 24
12   Juricich v. Cty. of San Mateo, 2021 U.S. Dist. LEXIS 18764 (N.D. Cal. January 29, 2021). . . . . 20, 25
13   Kane v. Lewis, 604 Fed. Appx. 229 (4th Cir. 2015). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 24
14   Koussaya v. City of Stockton, 54 Cal. App. 5th 909 (2020). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 20
15   Latits v. Phillips, 878 F.3d 541 (6th Cir. 2017). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13, 17
16   Lopez v. City of L.A., 196 Cal. App. 4th 675 (2011). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 21
17   Losee v. City of Chico, 738 Fed. Appx. 398 (9th Cir. 2018). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 17
18   Martinez v. Cnty. of L.A., 47 Cal. App. 4th 334 (1996).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 19
19   Mattos v. Agarano, 661 F.3d 433 (9th Cir. 2011). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11
20   Mendez v. Cty. of L.A., 897 F.3d 1067 (9th Cir. 2018). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 23, 24
21   Monzon v. City of Murrieta, 978 F.3d 1150 (9th Cir. 2020). . . . . . . . . . . . . . . . . . . . . . . . . . . 10-12, 15
22   Mullenix v. Luna, 577 U.S. 7 (2015). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16, 17
23   Orn v. City of Tacoma, 949 F.3d 1167 (9th Cir. 2020). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13, 17
24   Plumhoff v. Rickard, 572 U.S. 765 (2014).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13, 16
25   Reese v. Cty. of Sacramento, 888 F.3d 1030 (9th Cir. 2018).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 24
26   Reynolds v. Cty. of San Diego, 84 F.3d 1162 (9th Cir. 1996). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 19
27   S.B. v. Cnty. of San Diego, 864 F.3d 1010 (9th Cir. 2017). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 16
28   Sabbe v. Wash. Cty. Bd. of Commissioners, 2021 U.S. Dist. LEXIS 87901 (D. Ore. May 7, 2021).. . 23



     Notice of Motion and Motion of Defendant Andrew Hall for Summary Judgment - Case No. C19-03440 RS iv
           Case 3:19-cv-03440-RS Document 93 Filed 06/03/21 Page 6 of 33



 1   Saucier v. Katz, 533 U.S. 194 (2001). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18
 2   Scott v. Harris, 550 U.S. 372 (2007). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9, 13
 3   Smith v. Freland, 954 F.2d 343 (6th Cir. 1992).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14
 4   T.W. Elec. Serv., Inc. V. Pacific Elec. Contractors Ass’n, 809 F.2d 626 (9th Cir. 1987). . . . . . . . . . . . 9
 5   Tennessee v. Garner, 471 U.S. 1 (1985). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11, 13
 6   Van Ort v. Estate of Stanewich, 92 F.3d 831 (9th Cir. 1996). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 23
 7   Villanueva v. California, 986 F.3d 1158 (9th 2021). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12, 17
 8   Villiarimo v. Aloha Island Air, Inc., 281 F.3d 1054 (9th Cir. 2002). . . . . . . . . . . . . . . . . . . . . . . . . . . . 9
 9   Whren v. United States, 517 U.S. 806 (1996). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14
10   Wilkinson v. Torres, 610 F.3d 546 (9th Cir. 2010). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11-13, 15
11   Zion v. Cty. of Orange, 874 F.3d 1072 (9th Cir. 2017). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18
12
13   Statutes and Rules
14   42 United States Code Section 1983. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1, 4, 19
15   California Penal Code Section 196. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1, 4, 19, 25
16   California Penal Code Section 835a. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1, 4, 20, 25
17   Federal Rule of Civil Procedure 56(a). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9, 10
18   Federal Rule of Civil Procedure 56(g).. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10
19
20   Other Authorities
21   Ninth Circuit Model Jury Instruction 5.5 (2008). . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 25
22
23
24
25
26
27
28



     Notice of Motion and Motion of Defendant Andrew Hall for Summary Judgment - Case No. C19-03440 RS                                        v
           Case 3:19-cv-03440-RS Document 93 Filed 06/03/21 Page 7 of 33



 1                          TABLE OF EXHIBITS TO BAKER DECLARATION
 2
 3        EXHIBIT                                     DESCRIPTION
 4          NO.
      A               Report prepared by Jason Alexander, an expert on behalf of defendant Andrew Hall
 5
      B               Excerpts from the Deposition of Nicholas Muller
 6
      C               Transcript from Coroner’s Inquest re: Death of Laudemer Arboleda
 7
      D               Excerpts from the Deposition of Andrew Hall
 8    E               Still image with time stamp of 3.003 seconds
 9    F               Excerpts from the Deposition of Chris Martin
10    G               Still image with time stamp of 3.971 seconds

11    H               Back to Civic Photo
      I               First Shot Photo
12
      J               Forensic Services Report
13
      K               Still image of Honda Civic
14
      L               Forensic Pathologist’s Report prepared by Dr. Arnold Josselson
15
      M               Excerpts from the Deposition of Dr. Arnold Josselson in this matter
16    N               Transcript of the Interview of Andrew Hall
17    O               Amended Responses to Special Interrogatories, Set One, to Plaintiff Jeannie
                      Atienza
18
      P               Report prepared by Robert Fonzi, an expert on behalf of defendant Andrew Hall
19
      Q               Excerpts from the Deposition of Roger Clark
20    R               Excerpts from the POST Learning Domain 22
21    S               Excerpts from the POST Learning Domain 21
22
23
24
25
26
27
28



     Notice of Motion and Motion of Defendant Andrew Hall for Summary Judgment - Case No. C19-03440 RS vi
          Case 3:19-cv-03440-RS Document 93 Filed 06/03/21 Page 8 of 33



 1                                   NOTICE OF MOTION AND MOTION
 2   TO ALL PARTIES AND COUNSEL OF RECORD:
 3          PLEASE TAKE NOTICE that on July 15, 2021, at 1:30 p.m., or as soon thereafter as the
 4   matter may be heard in the above-entitled court, located at 450 Golden Gate Avenue, San Francisco,
 5   California, Defendant Andrew Hall will and hereby does move this Court for summary judgment as to
 6   all claims asserted in Plaintiff Jeannie Atienza’s Fourth Amended Complaint (“4AC”), ECF No. 40,
 7   on the grounds that the undisputed evidence shows as follows:
 8          1. Hall did not violate Laudemer Arboleda’s Fourth Amendment rights or Atienza’s
 9   Fourteenth Amendment rights and should be given qualified immunity as to both Section 1983 claims.
10          2. The Court lacks subject matter jurisdiction over the three California state law claims.
11          3. There is no liability under state law due to California Penal Code sections 196 and 835a.
12          4. Hall is not liable as to the wrongful death negligence claim because his conduct was not
13   negligent and did not proximately cause Arboleda’s death.
14          5. Hall did not violate the Bane Act as he did not commit any constitutional violations or act
15   with the requisite intent required by that act.
16          6. Hall did not assault Arboleda.
17          7. Atienza lacks evidence to support her wrongful death damage claim because Hall did not
18   engage in any wrongful conduct that caused Arboleda’s death.
19          8. Atienza lacks evidence to support the punitive damage claim against Hall.
20          In the alternative, Hall seeks partial summary judgment on the preceding issues.
21          This motion is supported by this notice, the memorandum of points and authorities, the
22   Declarations of Andrew Hall, Jason Ingrassia, Christian Martin and D. Cameron Baker and exhibits
23   thereto, the papers and records on file in this action, and such materials as may be submitted at or
24   before the hearing.
25   //
26   //
27   //
28   //



     Notice of Motion and Motion of Defendant Andrew Hall for Summary Judgment - Case No. C19-03440 RS       1
          Case 3:19-cv-03440-RS Document 93 Filed 06/03/21 Page 9 of 33



 1                               MEMORANDUM OF POINTS AND AUTHORITIES
 2   I.      INTRODUCTION
 3           On November 3, 2018, Laudemer Arboleda was shot by Contra Costa County Sheriff’s Deputy
 4   Andrew Hall in Danville, California. As reflected in video footage1 of this chaotic and fluid incident,
 5   Arboleda drove his Civic directly at Hall, posing an immediate risk of serious harm to Hall and others.
 6   As Hall’s shooting was justified, he bears no liability in this action.
 7           The seven seconds in question start with Hall and Arboleda parking their respective vehicles
 8   front to front in a northbound lane of Front Street, Danville. Hall got out and started going around the
 9   back of his vehicle with the intention of taking cover behind his passenger side front door. As Hall got
10   out of his vehicle, Arboleda started to drive forward, going to his left and entering into the southbound
11   lane of Front Street. At this time, Hall was not aware that Arboleda has resumed driving.
12           As Hall and Arboleda took these actions, Sergeant Chris Martin’s marked SUV made a wide
13   left turn from Diablo Road, ending up in the southbound lane of Front Street. Martin thought
14   Arboleda had remained stopped, but discovered Arboleda moving forward into the southbound lane.
15   To avoid a collision with Arboleda, Martin stopped short in the southbound lane to the right of, and
16   slightly behind, Hall’s patrol car.
17           At that point, Arboleda could have stopped or continued forward to pass Martin’s SUV on its
18   passenger side. Instead, Arboleda made a hard right turn towards the newly-formed space between
19   Martin’s and Hall’s vehicles, nearly hitting Martin’s SUV. As Arboleda did so, Hall came around the
20   back of his patrol vehicle to discover the Civic turning directly towards him. The top photo on the
21   next page shows what Hall saw roughly four seconds2 after he stopped: the top of Martin’s SUV is
22   visible over Hall’s right arm and, on the far right, the Civic is just starting its hard right turn.
23           Arboleda accelerated and continued forward with the Civic’s front wheels now pointed at Hall.
24   The photo at the bottom of the next page shows what Hall saw at the 4.7 second mark, which is
25
26           1
               Relevant footage from Hall’s Body Worn Camera (“BWC”) and the forward dash cam from a
     patrol vehicle are submitted respectively as Exhibits A and B to the Declaration of Jason Ingrassia.
27
             2
              The photo has a time stamp (“4.071”) in the upper left corner indicating the time in seconds
28   from the time that Hall started to exit his vehicle. See Expert Report of Alexander Jason (“Jason
     Report”) at 5, attached as Exhibit A to the Declaration of D. Cameron Baker (“Baker Decl.”).


     Notice of Motion and Motion of Defendant Andrew Hall for Summary Judgment - Case No. C19-03440 RS         2
         Case 3:19-cv-03440-RS Document 93 Filed 06/03/21 Page 10 of 33



 1   approximately when Hall would have made the decision to fire his first shot.
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13          Over the next two seconds, Arboleda continued forward, nearly hitting Hall, while Hall
14   continued to backpedal and to fire his weapon. Hall fired ten shots in total, one of which was fatal and
15
16
17
18
19
20
21
22
23
24
25
26   whose path of travel was from Arboleda’s front to his back. Seven of Hall’s shots hit the Civic’s front
27   windshield. Of the remaining three shots, one went through the front passenger door window and the
28   other two did not enter the interior of the Civic.



     Notice of Motion and Motion of Defendant Andrew Hall for Summary Judgment - Case No. C19-03440 RS     3
            Case 3:19-cv-03440-RS Document 93 Filed 06/03/21 Page 11 of 33



 1            Under the circumstances of this incident, including the amount of time Hall had to react to
 2   discovering Arboleda’s Civic was accelerating towards him with its front wheels pointed at him,
 3   Hall’s conduct was justified under federal and California law based on the threat Arboleda posed to
 4   Hall and others. Hall, thus, should be granted summary judgment on the claims asserted against him.
 5   II.      ISSUES PRESENTED
 6            1.     Should the Court grant summary judgment on the Fourth Amendment claim where Hall
 7   did not use excessive force against Arboleda and Hall asserts qualified immunity as to this claim?
 8            2.     Is summary judgment appropriate on the Fourteenth Amendment claim where Hall did
 9   not violate Atienza’s Fourteenth Amendment rights and asserts qualified immunity?
10            3.     In the event the Court grants summary judgment on the two section 1983 claims,
11   should the Court dismiss the pendent state claims for lack of subject matter jurisdiction?
12            4.     Should the Court grant summary judgment on the wrongful death negligence claim,
13   where Hall asserts immunity under California Penal Code section 196 and section 835a, did not breach
14   any duty owed to Arboleda, and did not proximately cause Arboleda’s death via any alleged breach?
15            5.     Should the Court grant summary judgment on the Bane Act claim where Hall asserts
16   immunity under California Penal Code section 196 and section 835a, committed no constitutional
17   violations, and did not act with the requisite intent?
18            6.     Should the Court grant summary judgment on the California assault claim where Hall
19   asserts immunity under California Penal Code section 196 and section 835a, did not commit assault
20   against Arboleda and did not act with the requisite intent?
21            7.     Should the Court grant summary judgment on Atienza’s claim for wrongful death
22   damages where Hall’s alleged wrongful conduct did not cause Arboleda’s death?
23            8.     Should the Court grant summary judgment on the claim for punitive damages against
24   Hall because Atienza lacks evidence establishing a basis for punitive damages?
25   III.     FACTUAL BACKGROUND
26            At approximately 11:00 a.m. on Saturday, November 3, 2018, a Danville resident reported a
27   suspicious male “person of color” approaching homes. 4AC, ¶1. At that time, the following officers
28   were out in marked patrol cars: 1) Deputy Nicolas Muller and a trainee, Officer Sonasi Maka;



     Notice of Motion and Motion of Defendant Andrew Hall for Summary Judgment - Case No. C19-03440 RS      4
         Case 3:19-cv-03440-RS Document 93 Filed 06/03/21 Page 12 of 33



 1   2) Deputy Charles Caruso with a “ride-along,” Madison Slaughter; and 3) Hall. Deposition of
 2   Nicholas Muller, Exhibit B to the Baker Decl., at 14:3-13, 16:24-17:5, 20:7-11, 26:22-27:2; Transcript
 3   from July 30, 2019 Coroner’s Inquest, Exhibit C to the Baker Decl., at 53:8-11. The call was assigned
 4   to Muller, who was, thus, the “primary” officer. Deposition of Andrew Hall, Exhibit D to the Baker
 5   Decl., at 57:11-58:3. Caruso “attached” himself to the call as a cover officer assisting Muller. Ex. B3
 6   at 23:20-24:3; Ex. D at 58:4-18. Hall heard Dispatch assign the call to Muller. Ex. D at 38:22-39:22.
 7          Muller, with Maka driving, proceeded to the reported location and observed Arboleda getting
 8   into a silver Civic. Ex. B at 21:5-8, 21:22-22:4. They attempted a consensual stop, but Arboleda
 9   drove away. Id. at 22:19-23:19. Caruso arrived around this time. Id. at 23:20-23. Maka attempted a
10   second unsuccessful consensual stop on Princeton. Id. at 31:4-13, 33:15-23. Muller observed
11   Arboleda speeding and initiated a traffic stop. Ex. C at 34:19-35:7. Arboleda initially pulled over,
12   but when Muller and Maka got out of their vehicle, he again drove off, this time running a nearby stop
13   sign. Id. at 34:19-35:19. Caruso, who was just parking his vehicle behind Muller’s vehicle,
14   immediately followed, becoming the lead pursuit vehicle. Id. at 35:21-25. As Arboleda drove, he
15   threw something out the window. Id. at 50:17-19.
16          Arboleda drove onto Hartz Way, made a right turn onto a dead end street and stopped. Id. at
17   36:4-8. After parking nearby, Caruso, Muller and Maka got out, drew their weapons and gave verbal
18   commands to Arboleda to stop and exit his vehicle. Id. at 36:9-16. Despite being at gunpoint and the
19   officers’ verbal commands, Arboleda again drove off. Id. at 36:17-23. He eventually ended up
20   proceeding northbound on Front Street. Ex. B at 54:7-13.
21          Hall heard about the traffic enforcement stop and the Civic “fleeing,” and attached himself to
22   the call as a cover officer. Ex. D at 43:19-24, 45:10-20, 46:14-21, 47:23-48:2. He learned the subject
23   had thrown something out of his car, which might be drugs. Id. at 48:14-22, 49:13-50:8. He heard
24   Muller report having “the car at gunpoint and he just drove around us” and became concerned -
25   “[s]omeone with that kind of disregard while driving poses a significant threat to pedestrians and other
26   vehicles on the road as well as the officers involved.” Id. at 53:18-54:1, 54:12-15.
27          Hall estimated where the fleeing Civic might be headed and eventually ended up on Diablo
28
            3
                To minimize confusion, all exhibits to the Baker Decl. will be referenced solely as “Ex. [].”


     Notice of Motion and Motion of Defendant Andrew Hall for Summary Judgment - Case No. C19-03440 RS          5
         Case 3:19-cv-03440-RS Document 93 Filed 06/03/21 Page 13 of 33



 1   Road driving westbound towards Front Street. Ex. D at 60:2-17. While on Diablo Road, Hall passed
 2   Sergeant Chris Martin in his SUV. Id. at 65:24-66:3. After Hall passed, Martin turned left onto
 3   Diablo Road and followed Hall. Declaration of Christian Martin (“Martin Decl.”), ¶2.
 4          As Hall approached the intersection of Front Street and Diablo Road, he saw Arboleda, Muller
 5   and Caruso on Front Street driving towards that same intersection. Ex. D at 66:4-13; see also Martin
 6   Decl., ¶2. Hall made a left turn onto Front Street and, shortly thereafter, parked in the northbound
 7   “number one” lane -- the same lane of travel as the Civic and the two patrol vehicles.4 Ex. D at 68:19-
 8   69:12. Hall parked so as to leave Arboleda at least one path of travel if he continue to flee. Id. at
 9   70:17-21, 72:9-14. The Civic also stopped at approximately the same time. The two vehicles were
10   roughly front to front separated by a short distance. Declaration of Andrew Hall (“Hall Decl.”), ¶3.
11          Hall “paused in the car to see if the vehicle would immediately try to flee and it remained
12   stopped in front of [him].” Id.; Ex. D at 75:3-5. Hall thought Arboleda “was going to stay there. So
13   the next step is to conduct a high-risk stop to safely take him into custody, the driver of the Honda,
14   that is.” Ex. D at 76:1-4. To be in a better tactical position, Hall got out of his patrol vehicle and then
15   started around the back of that vehicle towards his front passenger door, intending to use it as cover.
16   Hall Decl., ¶5; Ex. D at 76:5-7, 79:25-80:5, 84:12-15; see also Ex. C at 37:22-24 (Muller testimony).
17   As Hall explained, “hopefully [my] police presence would deter [the driver] from continuing to flee,
18   but [] in the event that he does stay put, doesn’t attempt to flee, if I need to make high-risk stop or
19   arrest, I want to be on the same side of his car as he is since I was face to face with him. . . . Going to
20   my passenger side puts me in the same position as him, so if I had to go up and open the door, I can do
21   that.” Id. at 78:24-79:8. As Hall had no information at that time that would warrant using deadly
22   force against Arboleda, Hall had no intention of doing so. Hall Decl., ¶6. If Arboleda continued to
23   flee, Hall’s back-up plan was “to get back into the car and continue the pursuit.” Ex. D at 80:17-21.
24          As Hall went towards the back of his vehicle, Martin’s SUV arrived, making a wide left turn
25   into the southbound lane of Front Street. Martin Decl., ¶3; see also Hall BWC 3-003 jpeg, Exhibit E
26
            4
               The Jason Report includes figures depicting Hall, the Civic, and Martin’s SUV at various
27   points during the incident. See Ex. A, Figures 1-8 at 3-4. As shown in those figures, Front Street has
     three lanes of travel: 1) a southbound lane; 2) a northbound lane for going straight or turning left, aka
28   the northbound “number one” lane; and 3) a lane for turning right, aka the northbound “number 2" lane
     or “pocket” lane. Ex. A, Figures 1-8, at 3-4; see also Ex. D at 69:9-70:7.


     Notice of Motion and Motion of Defendant Andrew Hall for Summary Judgment - Case No. C19-03440 RS             6
         Case 3:19-cv-03440-RS Document 93 Filed 06/03/21 Page 14 of 33



 1   to the Baker Decl. Believing that Arboleda had remained parked, Martin was going to drive past
 2   Hall’s vehicle and park the SUV “nosed” in towards the Civic, i.e. angling the SUV to his left. Martin
 3   Decl., ¶3; Deposition of Chris Martin at 71:2-5, Exhibit F to the Baker Decl. He discovered that
 4   Arboleda was not parked, but was moving forward into the southbound lane. Martin Decl., ¶4. To
 5   avoid a possible collision, Martin stopped quickly slightly north of Hall’s vehicle and blocking part of
 6   the southbound lane of Front Street. Id.; Ex. D at 80:23-81:1; Hall BWC 3-971 Photo, Exhibit G to
 7   the Baker Decl.; see Ex. A, Figure 3 at 3. Martin did not think the gap between his SUV and Hall’s
 8   vehicle was “wide enough for another car to drive between.” Ex. F at 71:6-11. Martin anticipated that
 9   if Arboleda resumed fleeing, he could go on the driver’s side of Hall’s vehicle or on the passenger’s
10   side of Martin’s SUV. Id. at 71:14-18. If Arboleda did resume fleeeing, Martin’s back-up plan, like
11   Hall’s back-up plan, was to continue the pursuit. Id. at 72:23-73:5.
12          After Martin parked his vehicle, Arboleda had three options: 1) simply stop; 2) make a hard
13   right and drive into the space between Martin’s vehicle and Hall’s vehicle; or 3) continue forward and
14   pass Martin’s vehicle on the passenger side. See Ex. A, Figures 15-16, 26, at 10, 15. The right hand
15   turn was so tight that Arboleda almost hit Martin. Ex. F at 59:11-12; Ex. A, Figure 5 at 4 and Figure
16   13 at 9. Arboleda made the hard right turn.
17          When Martin’s SUV arrived, it caught Hall’s attention, but he continued going around the rear
18   of his vehicle. Hall Decl., ¶7. Hall rounded the passenger side rear corner of his vehicle and observed
19   the Civic coming towards him. Ex. D at 81:2-24. At that point, the Civic was still making its hard
20   right turn. Ex. A, Figure 16 at 10; see also id., Figure 11 at 7. Up until that point, Hall thought
21   Arboleda was still stopped in front of Hall’s vehicle. Hall Decl., ¶8. “I did not know the Honda was
22   moving at all. I believed I was moving from one position of cover to another.” Ex. D at 84:9-11; see
23   also Back to Civic Photo, Exhibit H to the Baker Decl.
24          Hall tried to stop his forward momentum, but could not. Hall Decl., ¶9. He raised his firearm
25   into the shooting position and pointed it at Arboleda. Id.; see also top photo, supra, at 3. Hall did not
26   fire immediately, hoping that Arboleda would stop. Hall Decl., ¶9. However, the Civic continued to
27   make the hard right turn as it approached Hall. Ex. A, Figure 12 at 7. At this point, the Civic
28   accelerated with its front wheels pointed directly at Hall. Id. at 8; First Shot Photo, Exhibit I to the



     Notice of Motion and Motion of Defendant Andrew Hall for Summary Judgment - Case No. C19-03440 RS          7
         Case 3:19-cv-03440-RS Document 93 Filed 06/03/21 Page 15 of 33



 1   Baker Decl.; Ex. B at 61:5-20; Ex. C at 37:22-38:2, 39:16-19 (Muller testimony); Ex. A at 8; Ex. F at
 2   62:15-17 (slow when “he made that right-hand turn, but I believe he accelerated at that point”).
 3          Hall backpedaled and, fearing for his safety, commenced shooting. Hall Decl., ¶9; Ex. D at
 4   87:21-23; Ex. C at 63:21-64:3 (Hall testimony). Just slightly more than a second elapsed from when
 5   Hall first observed the Civic driving towards him until Hall commenced firing.5
 6          At the time of the first shot, the Civic was extremely close to Hall. Ex. A, Figure 13; see also
 7   Hall Decl., ¶9. At his post-incident interview, Hall stated that he believed the Civic was
 8   “approximately a half a car length away from” him. Ex. D at 90:8-12. As the Civic continued
 9   forward, almost striking Hall, he continued to fire. Ex. A, Figures 19-20, 31-40. He stopped with
10   three bullets remaining. Forensic Services Report, Exhibit J to the Baker Decl., at 2.
11          Hall fired ten shots in all. The approximate bullet trajectories are set out in Figure 27 of the
12   Jason Report. The first five shots all hit in the same general area of the front windshield. See
13   Photograph of Civic, Exhibit K to the Baker Decl. The next two shots also hit the front windshield,
14   but more on the passenger side. Id. Of the remaining three shots, the second to last shot went through
15   the front passenger window and the other two did not enter the interior of the vehicle. Ex. A, Figure
16   27; Ex. J at 2. At the time of the second to last shot, the Civic had not passed Hall. See id., Figure 48.
17          The autopsy performed by Dr. Arnold Josselson determined that there was a single fatal shot.
18   Ex. C at 24:5-25:2 (testimony of Dr. Arnold Josselson); Forensic Pathologist’s Report, Exhibit L the
19   Baker Decl., at 2. The path of this shot was “from the victim’s right to left, front to back, and slightly
20   downward.” Deposition of Dr. Arnold Josselson, Exhibit M to the Baker Decl., at 13:2-4. Dr.
21   Josselson testified that he could not determine which shot of Hall’s ten shots was the fatal one or
22   Hall’s location when he shot the fatal shot. Id. at 11:1-7, 35:9-23.
23           Hall was interviewed that evening.6 In his initial statement, given before he watched any of
24   the video footage, Hall informed the investigators that
25
            5
               The still photo from Hall’s BWC with the time stamp of 3.971 shows Hall starting to bring
26   his firearm up, indicating that he has already seen Arboleda. Ex. G; Hall Decl., ¶9. Hall fired the first
     shot at 5.072 seconds after stopping. Ex. A, Figures 31-32. Hall would have made his decision to
27   shoot between .25 and .35 seconds prior to shooting. Id. at 8. This means Hall decided to shoot .65-.75
     seconds after observing the Civic coming towards him.
28
            6
                Hall was sequestered and then interviewed at 6:26 p.m. on November 3, 2018.


     Notice of Motion and Motion of Defendant Andrew Hall for Summary Judgment - Case No. C19-03440 RS            8
           Case 3:19-cv-03440-RS Document 93 Filed 06/03/21 Page 16 of 33



 1           the car then lurched forward, proceed to drive forward towards me. Uh, at that point I
             was on the passenger side of my car. I had no protection, um, that I could take cover
 2           behind, like my trunk or - or use a car to barricade myself. Um, since the car was
             driving at me, I believed he was gonna ram me, uh, and kill me. I was fearful that he
 3           was - had no intention of stopping, and that he would kill me if I did not take any
             action. Uh, so fearing for my life, uh, I discharged my firearm toward the driver in the
 4           driver’s seat, through the windshield. I do not recall exactly how many rounds I fired.
             I believe, uh, it was somewhere, uh, between four and five rounds. . . . he then turned
 5           the wheel left towards Sergeant Martin. I now feared that he was gonna try and strike
             Sergeant Martin, so fearing for his safety, I want to try and prevent him from harming
 6           Sergeant Martin, so I discharged - I again do not remember the exact amount, um, but I
             discharged four or five more rounds, um into the driver compartment area, the driver’s
 7           seat area.
 8   Hall Interview, Exhibit N to the Baker Decl., at 6:229-244. After Hall reviewed the video footage, he
 9   stated “I initially thought that I had fired my weapon, paused and then fired my weapon. Um, I now
10   see that it was one continuous volley, um, as the vehicle moved, um, passed my car and Sergeant
11   Martin’s car. Once the threat had passed me I stopped firing . . . .” Id. at 23:996-999.
12           The current operative complaint is the Fourth Amended Complaint, ECF No. 40. That
13   complaint asserts five causes of action: 1) a Fourth Amendment claim asserted on behalf of Arboleda;
14   2) a Fourteenth Amendment claim asserted on behalf of Atienza; 3) a wrongful death negligence
15   claim; 4) a Bane Act claim; and 5) a battery claim. Hall now seeks summary judgment as to all five
16   claims or, in the alternative, summary adjudication of issues.
17   IV.     LEGAL STANDARD
18           Summary judgment is appropriate. There are no disputed material facts, and, viewing the
19   evidence most favorably to Atienza, Hall is entitled to prevail as a matter of law. Fed. R. Civ. P.
20   56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986). The evidence set forth in this motion
21   meets Hall’s initial burden of establishing no disputed material facts. Celotex, 477 U.S. at 325; Bhan
22   v. NME Hospitals, Inc., 929 F.2d 1404, 1409 (9th Cir. 1991). Notably, the Court may rely on the
23   video evidence submitted by Hall and disregard any contradictory versions of events proffered by
24   Atienza. Scott v. Harris, 550 U.S. 372, 381-82 (2007); see also Hernandez v. Town of Gilbert, 989
25   F.3d 739, 746 (9th Cir. 2021). Atienza cannot overcome Hall’s showing unless she produces “specific
26   evidence, through affidavits or admissible discovery material, to show that the dispute exists.” Bhan,
27   929 F.2d at 1409; T.W. Elec. Serv., Inc. V. Pacific Elec. Contractors Ass’n, 809 F.2d 626, 630-31 (9th
28   Cir. 1987); Villiarimo v. Aloha Island Air, Inc., 281 F.3d 1054, 1061 (9th Cir. 2002).



     Notice of Motion and Motion of Defendant Andrew Hall for Summary Judgment - Case No. C19-03440 RS        9
          Case 3:19-cv-03440-RS Document 93 Filed 06/03/21 Page 17 of 33



 1          Partial summary judgment may be granted as to the individual claims and defenses or a “part of
 2   each claim or defense.” Fed. R. Civ. P. 56(a). The Court may also adjudicate individual facts not
 3   genuinely in dispute. Fed. R. Civ. P. 56(g).
 4   V.     LEGAL ARGUMENT
 5          In this case, Atienza contends that Hall is liable for Arboleda’s death because Hall, with
 6   knowledge of where Arboleda was fleeing, ran into the gap between his vehicle and Martin’s vehicle
 7   in order to shoot Arboleda and only shot Arboleda as “Arboleda’s car was passing him.” 4AC, ¶2.
 8   This central contention finds no support in the video evidence and other evidence now before the
 9   Court. To the contrary, the undisputed evidence demonstrates that 1) Hall had no prior notice that
10   Arboleda was in fact driving into that gap, 2) that prior to and at the time of Hall’s initial shots,
11   Arboleda posed an immediate threat to Hall as the Civic was accelerating towards him with its front
12   wheels pointed directly at him, and 3) that Hall could not have anticipated Arboleda driving into the
13   gap between his vehicle and Martin’s SUV because the gap did not even exist when he decided to go
14   to his passenger side front door. In light of the undisputed evidence, Arboleda’s conduct, which was
15   unforeseeable, left Hall with no option but to fire in self-defense. Consequently, Hall bears no liability
16   for Arboleda’s tragic death.
17          A.      The Court Should Grant Summary Judgment as to the Fourth Amendment Claim
18                  1.      Hall’s Shooting of Arboleda was Justified Under the Fourth Amendment
19          Under Graham v. Connor, 490 U.S. 386 (1989), the Court uses an objective standard to
20   evaluate the reasonableness of the force used by Hall under the Fourth Amendment, which “requires
21   careful attention to the facts and circumstances of each particular case, including the severity of the
22   crime committed by the suspect, whether the suspect poses an immediate threat to the safety of the
23   officer or others, and whether he is actively resisting arrest or attempting to evade arrest by flight.” Id.
24   at 396, 397. “The calculus of reasonableness must embody allowance for the fact that police officers
25   are often forced to make split-second judgments – in circumstances that are tense, uncertain, and
26   rapidly evolving – about the about of force that is necessary in a particular situation.” Id. at 396-97.
27   The Court “view[s] the facts as an officer would have encountered them” at the time of the incident.
28   Monzon v. City of Murrieta, 978 F.3d 1150, 1157 (9th Cir. 2020); see also Graham, 490 U.S. at 396;



     Notice of Motion and Motion of Defendant Andrew Hall for Summary Judgment - Case No. C19-03440 RS 10
         Case 3:19-cv-03440-RS Document 93 Filed 06/03/21 Page 18 of 33



 1   Gonzalez v. City of Anaheim, 747 F.3d 789, 794 (9th Cir. 2014). Based on these factors, Hall’s use of
 2   deadly force was reasonable under the Fourth Amendment, given the threat posed by Arboleda and the
 3   extremely limited time Hall had to make a decision regarding whether to shoot (roughly a second).
 4                          a.      Arboleda Posed an Immediate Threat to Hall and Others.
 5          Whether the suspect poses an immediate threat is the most important factor. Mattos v.
 6   Agarano, 661 F.3d 433, 441 (9th Cir. 2011) (en banc); see Bryan v. MacPherson, 630 F.3d 805, 826
 7   (9th Cir. 2010). “When ‘the officer has probable cause to believe that the suspect poses a threat of
 8   serious physical harm, either to the officer and or to others, it is not constitutionally unreasonable to
 9   prevent escape by using deadly force.’” Monzon, 978 F.3d at 1157 (quoting Tennessee v. Garner, 471
10   U.S. 1, 111 (1985)). In this case, the video evidence demonstrates that Arboleda posed an immediate
11   deadly threat to Hall and to pedestrians and other drivers.
12                                  i.      Arboleda Posed an Immediate Threat to Hall
13          The video evidence establishes that, as Hall came around the back of his vehicle, he discovered
14   Arboleda driving his Civic towards Hall with its front wheels pointed directly at Hall. See Top Photo,
15   supra at 3. That evidence also establishes that Arboleda was accelerating towards Hall at the time7
16   and had an average speed of 14 mph, meaning that it was traveling 21 feet per second.8 Ex. A at 8.
17   Finally, it establishes that although Hall had his firearm pointed at Arboleda, Arboleda continued to
18   drive towards Hall with the Civic’s wheels still pointing at Hall up to and past Hall’s first shot. Id.,
19   Figures 11-12, 31-32 at 7, 20; Ex. I (still of first shot). Hall did not have to await being hit. “‘[T]he
20   Fourth Amendment does not require omniscience,’ and the absolute certainty of harm need not
21   precede an act of self-protection.” Wilkinson, 610 F.3d at 553 (quoting Elliot v. Leavitt, 99 F.3d 640,
22   644 (4th Cir. 1996)); see also Monzon, at 1158 (officers entitled to use deadly force when they have
23   “probable cause” to believe suspect poses a threat of serious physical harm to themselves or others).
24          The threat posed by Arboleda to Hall is equally evident in the later stills showing the Civic at
25   the time of the second through six shots. Ex. A, Figures 33-36. Indeed, right before Hall’s second
26
27          7
             This acceleration is corroborated by statements of witnesses, including Hall, Muller and
     Martin. Hall Decl., ¶8; Ex. B at 61:5-20; Ex. F at 62:10-17; Ex. C at 39:16-19.
28
            8
                This is the Civic’s average speed as it passed Martin’s SUV. Ex. A at 8.


     Notice of Motion and Motion of Defendant Andrew Hall for Summary Judgment - Case No. C19-03440 RS 11
         Case 3:19-cv-03440-RS Document 93 Filed 06/03/21 Page 19 of 33



 1   shot, even though he was backpedaling, he was nearly hit by Arboleda as the Civic was mere inches
 2   from him. See id., Figure 19 at 12. At the time of the fifth and sixth shots, while the front of the Civic
 3   is past Hall, Hall is still inches from the Civic and Arboleda could easily have swerved to the right and
 4   hit Hall. Id., Figures 21, 37-42 at 12, 21. Notably, because of the lag time between perception and
 5   physical reaction, Hall fired at least one shot, if not two shots, after he believed himself to be out of
 6   danger and decided to stop shooting. Id. at 23.
 7          The Ninth Circuit has found an immediate threat to officer safety in analogous situations. In
 8   Monzon, the Ninth Circuit found that “Monzon posed an immediate threat to the safety of the officers
 9   when he ignored commands to stop the van and drove near, toward, and amongst the officers on foot.”
10   978 F.3d at 1157. In that case, Monzon was accelerating, had reached a top speed of 17.4 mph, and,
11   although the vehicle was “no longer moving,” the engine was “revving.” 978 F.3d at 1158, 1159 n.8.
12   Likewise, in Wilkinson v. Torres, 610 F.3d 546 (9th Cir. 2010), the Ninth Circuit held that “a
13   reasonable officer had probable cause to believe that the threat to safety justified the use of deadly
14   force” where “the driver of a moving vehicle, ignoring police commands, attempted to accelerate
15   within close quarters of two officers on foot.” 610 F.3d at 55. In Wilkinson, at the time of the
16   shooting, the vehicle was traveling at a “slow rate of speed” but could have accelerated if it gained
17   traction. 610 F.3d at 552; cf. Villanueva v. California, 986 F.3d 1158, 1164, 1170-72 (9th Cir. 2021)
18   (no basis to use deadly force where, inter alia, vehicle was going 5 mph, not pointed at the officers
19   and not accelerating, and officers were 15-20 feet away). And in a 2014 en banc decision, the Ninth
20   Circuit distinguished the fact pattern before it in a manner affirmatively supporting Hall’s position.
21   Gonzalez v. City of Anaheim, 747 F.3d 789 (9th Cir. 2014)(en banc). While reversing the grant of
22   summary judgment in that case, the Ninth Circuit was careful to note that the officer “was not on foot
23   next to a vehicle that might run him over at any moment should it have accelerated.” Id. at 796.
24                                  ii.     Arboleda Posed an Immediate Threat to Others
25          Atienza may argue that at some point, the Civic ceased to be an immediate threat to Hall and,
26   thus, Hall was required by the Fourth Amendment to stop shooting. Putting aside that courts generally
27
28



     Notice of Motion and Motion of Defendant Andrew Hall for Summary Judgment - Case No. C19-03440 RS 12
         Case 3:19-cv-03440-RS Document 93 Filed 06/03/21 Page 20 of 33



 1   do not “parse” a single volley in this fashion,9 under the Fourth Amendment, Hall could continue to
 2   shoot because Arboleda’s driving his Civic towards Hall established that Arboleda posed an imminent
 3   danger to the public, specifically the pedestrians in nearby downtown Danville as well as other drivers.
 4          “Where the officer has probable cause to believe that the suspect poses a threat of serious
 5   physical harm, either to the officer or to others, it is not constitutionally unreasonable to prevent
 6   escape using deadly force. Thus, if the suspect threatens the officer with a weapon, . . . deadly force
 7   may be used if necessary to prevent escape, and if, where feasible, some warning has been given.”
 8   Garner, 471 U.S. at 11-12. In 2007, the Supreme Court clarified that under Garner, deadly force can
 9   be used where the suspect’s “flight by itself (by means of a speeding automobile) [] posed the threat of
10   ‘serious physical harm . . . to others.’” Scott v. Harris, 550 U.S. 372, 381 n.9 (2007) (quoting
11   Garner). As the Ninth Circuit recently held, the Supreme Court’s decisions authorize the use of
12   deadly force where “the flight itself posed a threat of serious harm to others. But to warrant the use of
13   deadly force, a motorist’s prior interactions with police must have demonstrate that ‘he either was
14   willing to injure an officer that got in the way of escape or was willing to persist in extremely reckless
15   behavior that threatened the lives of all those around.’” Orn v. City of Tacoma, 949 F.3d 1167, 1177
16   (9th Cir. 2020) (quoting Latits v. Phillips, 878 F.3d 541, 548 (6th Cir. 2017)).
17          The video evidence of the incident satisfies the Garner standard as it affirmatively shows that
18   Arboleda was “willing to injure” Hall who “got in the way of escape.” Consequently, a reasonable
19   officer in Hall’s position had objective evidence warranting the use of deadly force to prevent
20   Arboleda from continuing to flee. Not surprisingly, Hall thought Arboleda’s continuing to flee despite
21   being at gunpoint showed a willingness to risk the safety of others. Ex. D at 54:12-15.
22          Hall is not conjuring up some fictional risk. The shooting took place roughly a block from the
23   Danville downtown, which, around noon on a Saturday, would have lots of pedestrian traffic. Ex. F,
24   at 13:25-14:15, 36:20-37:3; see also Ex. D at 48:4-7. Notably, Martin recognized the “[p]otential for
25   other people to be injured” and would have ordered termination of the pursuit if Arboleda turned
26   towards downtown. Ex. F at 37:19-38:4; compare Brosseau v. Haugen, 543 U.S. 194, 197 (2004).
27
            9
              See Plumhoff v. Rickard, 572 U.S. 765, 777 (2014) (case would be different if “an initial
28   round had clearly incapacitated Rickard” or he had “clearly given himself up.”); Wilkinson, 610 F.3d at
     552, 553 & n.4.


     Notice of Motion and Motion of Defendant Andrew Hall for Summary Judgment - Case No. C19-03440 RS 13
         Case 3:19-cv-03440-RS Document 93 Filed 06/03/21 Page 21 of 33



 1   Even if Arboleda had turned right at Diablo Road, his driving put other drivers at risk. A reasonable
 2   officer in Hall’s position could consider these risks in determining whether to continue to fire. See
 3   Smith v. Freland, 954 F.2d 343, 347 (6th Cir. 1992) (appropriate to consider risk to other officers and
 4   the public where suspect “had proven he would do almost anything to avoid capture”).
 5          Plaintiff may contend that Hall cannot rely on this justification because he did not state it
 6   during his interview. During that interview, Hall was not asked to identify all the reasons for him to
 7   shoot. More significantly, Hall’s intent and subjective motive for shooting are irrelevant under
 8   Graham. Graham, at 397; see also Whren v. United States, 517 U.S. 806, 806 (1996). Indeed, both
 9   the Supreme Court and the Ninth Circuit have implicitly rejected this argument, including in Garner.
10   As the Ninth Circuit noted in Haugen v. Brosseau, 351 F.3d 372 (9th Cir. 2003), rev’d on other
11   grounds, 543 U.S. 194 (2004), in “Garner, [] the police officer had initially justified his use of deadly
12   force based only on the need to prevent Garner’s escape but asserted later – apparently through
13   counsel – that deadly force was justified by Garner’s dangerousness.” Id., 351 F.3d at 387. And in
14   Haugen, the Ninth Circuit, citing Graham, analyzed whether shooting to prevent a dangerous high-
15   speed chase was a valid reason for the use of deadly force, even though this reason was articulated by
16   the dissent but not the officer. See id. Significantly, the Supreme Court reversed the Ninth Circuit in
17   Haugen on that very reason, positing the issue on qualified immunity was whether the officer could
18   “shoot a disturbed felon, set on avoiding capture through vehicular flight, when persons in the
19   immediate area are at risk from that flight.” 543 U.S. at 200.
20          The Central District denied a plaintiff’s motion in limine to eliminate any “suggestion that a
21   rule exists permitting an officer to shoot someone if the officer believes that person is a ‘fleeing
22   felon,’” which motion rested on the fact that the officer did not testify this rule was a reason for his
23   shooting. Bordegaray v. Cnty. of Santa Barbara, 2016 U.S. Dist. LEXIS 173754, *24-25 (C.D. Cal.
24   December 13, 2016). The Court denied the motion under Graham, holding that the relevant query is
25   whether the shooting was “objectively reasonable” “‘without regard to [the officer’s] underlying intent
26   or motivation.’” Id. at *25 (quoting Graham).
27          Given the undisputed evidence establishing Arboleda’s driving the Civic posed an immediate
28   risk of serious harm to Hall, a reasonable officer would have perceived Arboleda as not just a threat to



     Notice of Motion and Motion of Defendant Andrew Hall for Summary Judgment - Case No. C19-03440 RS 14
         Case 3:19-cv-03440-RS Document 93 Filed 06/03/21 Page 22 of 33



 1   Hall, but to pedestrians and other drivers as well, justifying the use of deadly force.
 2                          b.      Time to Consider Alternatives.
 3          In addition to the risk of harm posed by Arboleda, the Court must make “allowance for the fact
 4   that police officers are often forced to make split-second judgments – in circumstances that are tense,
 5   uncertain, and rapidly evolving – about the amount of force that is necessary in a particular situation.”
 6   Graham, 490 U.S. at 397. This is particularly true here and favors Hall.
 7          The entire incident took only seven seconds. See Ex. A, Figures 49-50 (final shot taken 7.174
 8   seconds after Hall stopped); compare Monzon, 978 F.3d at 1159 (“chaotic situation spanning a mere
 9   4.5 seconds”); Wilkinson, 610 F.3d at 551 (incident took “in less than nine seconds”). Prior to
10   Martin’s last-second arrival, the situation was already tense and rapidly evolving. His arrival made it
11   more so, resulting in a narrow gap between his vehicle and Hall’s vehicle that Arboleda unexpectedly
12   decided to drive into. See Ex. D at 85:3-13. Hall was not aware of Arboleda turning into this gap
13   until after Hall came around the back of his patrol vehicle and discovered the Civic directly before him
14   and accelerating. He had to decide whether to shoot almost immediately. He shot roughly 1 second
15   later, only five seconds after he had stopped.
16                          c.      Arboleda Posed a Risk of Severe Crimes
17          In Monzon, the Ninth Circuit found that this factor weighed in favor of the use of deadly force
18   where Monzon led officers on a dangerous, high-speed chase at night, refused to stop the van and then,
19   ignoring commands to stop, “drove near, toward, and amongst the officers on foot.” 978 F.3d at 1157.
20   In this case, Arboleda disregarded Hall’s presence and firearm and “drove near [and] toward” an
21   officer on foot (Hall). Accordingly, from Hall’s perspective and based on what he knew about
22   Arboleda, this factor favors the use of force. Id.
23                          d.      Arboleda Was Actively Resisting Arrest and Attempting to Evade
                                    Capture.
24
            In this case, the undisputed evidence establishes that Arboleda “was actively resisting arrest
25
     and attempting to evade arrest by flight.” Graham, 490 U.S. at 397. This factor favors Hall.
26
                            e.      Other Factors
27
            The Court in the past has considered other factors in assessing the reasonableness of the force
28
     used. None of those factors apply here to defeat summary judgment.


     Notice of Motion and Motion of Defendant Andrew Hall for Summary Judgment - Case No. C19-03440 RS 15
         Case 3:19-cv-03440-RS Document 93 Filed 06/03/21 Page 23 of 33



 1          Hall cannot be faulted for not verbally warning Arboleda prior to using deadly force. Hall’s
 2   pointing of his firearm at Arboleda was warning enough. Further, a verbal warning in the
 3   circumstances was neither practical nor reasonable. J.A.L. v. Santos, 724 Fed. Appx. 531, 533 (9th
 4   Cir. 2018); see also Gonzales v. City of Antioch, 2015 U.S. Dist. LEXIS 142642, *55 (N.D. Cal.
 5   October 20, 2015), aff’d 697 Fed. Appx. 900 (9th Cir. 2017).
 6          Arboleda’s impaired mental health, likewise, does not figure into the analysis. Similar to the
 7   fact pattern in J.A.L, Hall only saw Arboleda’s face right before the shooting and thought Arboleda
 8   “looked like he was spaced out . . . under the influence of something or, uh, mentally not
 9   understanding what was going on.” Ex. N at 6:226-228. This is insufficient to establish Hall was
10   aware of Arboleda’s mental health issues. J.A.L., 724 Fed. Appx. at 534. Even if Hall was aware of
11   Arboleda’s mental health issues, Arboleda still posed an immediate threat of harm to Hall and others
12   by virtue of his driving. J.A.L. v. Santos, 2016 U.S. Dist. LEXIS 31913, *12-13 (N.D. Cal. March 10,
13   2016) (citing City & Cty. of S.F. v. Sheehan, 135 S. Ct. 1765, 1775 (2015)).
14          Nor can Atienza rely upon Hall’s tactical decisions. The Ninth Circuit’s “cases do not ‘permit
15   a plaintiff to establish a Fourth Amendment violation based merely on bad tactics that result in a
16   deadly confrontation that could have been avoided.’” Han v. City of Folsom, 551 Fed. Appx. 923, 923
17   (9th Cir. 2014) (quoting Billington v. Smith, 292 F.3d 1177, 1190 (9th Cir. 2002)); see also Estate of
18   Serrano v. Trieu, 713 Fed. Appx. 631, 632 (9th Cir. 2018).
19          In view of the undisputed evidence in this case, and considering all of the Graham factors,
20   Hall’s use of deadly force did not violate Arboleda’s Fourth Amendment rights.
21                  2.      Qualified Immunity Applies to This Fourth Amendment Claim
22          The qualified immunity analysis must be particularized to the situation that Hall faced.
23   Brosseau, 543 U.S. at 200; Plumhoff, 572 U.S. at 779; Mullenix v. Luna, 577 U.S. 7 (2015); see also
24   S.B. v. Cnty. of San Diego, 864 F.3d 1010, 1015 (9th Cir. 2017). There is no prior case law squarely
25   holding Hall could not use deadly force to protect himself in his situation. And, as discussed in greater
26   depth below, there is no case law clearly establishing he could not use deadly force to protect others
27   even if the Court were to conclude that Hall continued to shoot after the Civic no longer posed a threat
28   to him. Qualified immunity is, therefore, appropriate as to the Fourth Amendment claim.



     Notice of Motion and Motion of Defendant Andrew Hall for Summary Judgment - Case No. C19-03440 RS 16
         Case 3:19-cv-03440-RS Document 93 Filed 06/03/21 Page 24 of 33



 1          As the Supreme Court recognized in Mullenix, “excessive force cases involving car chases
 2   reveal [a] hazy legal backdrop.” 577 U.S. at 14. The Supreme Court has not addressed a factually
 3   similar case that “squarely governs” here. See id. at 15 (discussing Scott and Plumhoff).
 4          Nor has the Ninth Circuit. In cases involving factually distinct situations, it has held “the use
 5   of deadly force to stop a slow-moving vehicle unreasonable when the officers could have easily
 6   stepped out of the vehicle’s path to avoid danger.” Villanueva, supra, 986 F.3d at 1170 (citing Orn;
 7   Acosta v. City & Cnty. of S.F., 83 F.3d 1143 (9th Cir. 1996)); see also Losee v. City of Chico, 738 Fed.
 8   Appx. 398 (9th Cir. 2018). In Villanueva, the vehicle “was not aimed [at one of the officers] and was
 9   moving very slowly and not accelerating.” Id. at 1171. In Orn, the suspect was driving “at just five
10   miles per hour” and the officer could easily “have avoided any risk of being struck” by taking “‘a step
11   backwards and get out of the path of Mr. Orn’s vehicle.’” Orn, 949 F.3d at 1176 (quoting officer).
12   Likewise, in Acosta, the officer could “have avoided any risk of injury ‘by simply stepping to the
13   side.’” Id. (quoting Acosta, 83 F.3d at 1146-47). And in Losee, while affirming summary judgment as
14   to four officers based on their “reasonable fear of imminent harm,” the Ninth Circuit reversed the grant
15   of qualified immunity to a fifth officer where that officer fired his first two shots because he “could
16   have avoided the Honda as it slowly backed away” and his second two shots were shot through the
17   vehicle’s back window. 738 Fed. Appx. at 400-1.
18          This case presents a materially different situation. Hall had roughly one second to decide
19   whether to shoot with the Civic accelerating towards him with its wheels pointed at him and him
20   trapped between his patrol vehicle and Martin’s SUV. None of the Ninth Circuit’s prior decisions
21   addressed a sufficiently similar situation so as to inform a reasonable officer that deadly force could
22   not be used in the situation that Hall faced.
23          And decisions from other Circuits affirmatively provide support for qualified immunity for
24   Hall. In Long v. Slaton, the Eleventh Circuit held an officer was entitled to use deadly force under the
25   Fourth Amendment on an individual “attempting to flee in the deputy’s car, even though at the time of
26   the shooting the individual had not yet operated the cruiser dangerously.” Mullenix, 577 U.S. at 17
27   (discussing Long). In Latits v. Phillips, 878 F.3d 541 (6th Cir. 2017), the Sixth Circuit held the officer
28   entitled to qualified immunity for the use of deadly force arising from a pursuit and distinguished prior



     Notice of Motion and Motion of Defendant Andrew Hall for Summary Judgment - Case No. C19-03440 RS 17
         Case 3:19-cv-03440-RS Document 93 Filed 06/03/21 Page 25 of 33



 1   cases holding that “shooting a driver while positioned to the side of his fleeing car violates the Fourth
 2   Amendment” because those cases involved “shooting the non-violent driver as he attempted to initiate
 3   flight.” 878 F.3d at 553 (italics in original; citations omitted); id. (prior cases “clearly established that
 4   ‘shooting a driver while positioned to the side of his fleeing car violated the Fourth Amendment,
 5   absent some indication suggesting that the driver poses more than a passing threat.’”).
 6           In sum, Hall’s actions, even assuming they violated the Fourth Amendment, were in the “‘hazy
 7   border between excessive and acceptable force.’” Brosseau, 543 U.S. at 201 (quoting Saucier v. Katz,
 8   533 U.S. 194, 206 (2001)). The Court should grant Hall qualified immunity on this claim.
 9           B.      The Court Should Grant Summary Judgment on Atienza’s Fourteenth
                     Amendment Claim
10
                     1.      There was No Violation of the Fourteenth Amendment
11
             Where, as here, the officer has essentially no time to react to the situation, the Court uses a
12
     “purpose to harm” standard to determine whether there was a violation of the Fourteenth Amendment.
13
     Abuka v. City of El Cajon, 804 Fed. Appx. 693, 694 (9th Cir. 2020). This standard applies even if the
14
     situation arose due to the officer’s tactical mistakes. Id. To prevail on her claim, Atienza must
15
     establish that Hall acted with a “purpose to harm” unrelated to any legitimate law enforcement
16
     objectives. Id.; see also Gonzalez, 747 F.3d at 797. She cannot because Hall’s use of force was
17
     related to a legitimate law enforcement objective, protecting himself and others. Abuka, 804 Fed.
18
     Appx. at 694; see also Hernandez v. City of Huntington Beach, 798 Fed. Appx. 85, 87 (9th Cir. 2019).
19
             In 2017, the Ninth Circuit addressed a somewhat similar Fourteenth Amendment claim in Zion
20
     v. Cty. of Orange, 874 F.3d 1072 (9th Cir. 2017). In that case, Connor Zion stabbed an officer. Id. at
21
     1075. Another officer, Deputy Michael Higgins, witnessed the attack and fired a volley of nine shots
22
     while Zion was roughly fifteen feet away. Id. After Zion fell to the ground, Higgins ran up to within
23
     four feet of Zion and fired nine more shots, emptying his weapon. Id. Higgins then paused, walked
24
     around in a circle, and, while Zion was still on the ground, took a running start and stomped three
25
     times on Zion’s head. Id. The Ninth Circuit affirmed the grant of summary judgment on the
26
     Fourteenth Amendment claim with respect to all of the shots,10 despite there being two separate
27
28           10
               The plaintiff in Zion did not challenge the legality of the initial nine shots, but did challenge
     the second volley of nine shots. 874 F.3d at 1076.


     Notice of Motion and Motion of Defendant Andrew Hall for Summary Judgment - Case No. C19-03440 RS 18
         Case 3:19-cv-03440-RS Document 93 Filed 06/03/21 Page 26 of 33



 1   volleys and Higgins’ emptying his weapon. Id. at 1077. “The two volleys came in rapid succession,
 2   without time for reflection. Whether excessive or not, the shootings served the legitimate purpose of
 3   stopping a dangerous suspect.” Id.
 4          Even assuming arguendo some of Hall’s shots in defense of Martin were unrelated to a
 5   legitimate law enforcement purpose, which they were not, summary judgment is appropriate as to this
 6   claim because Plaintiff cannot establish those shots caused Arboleda’s death. As stated above, there
 7   was only one fatal shot and there is insufficient evidence to establish that any of the later shots were in
 8   fact the shot that killed him. Ex. M at 11:1-7, 35:9-23.
 9                  2.      Qualified Immunity Precludes Atienza’s Fourteenth Amendment Claim
10          In addition to this issue, the Court should grant summary judgment on this claim due to
11   qualified immunity. Simply put, there are no cases squarely holding that Hall would violate Atienza’s
12   Fourteenth Amendment rights by using deadly force in the factual situation before him.
13          C.      The Court Should Dismiss the State Claims For Lack of Subject Matter
                    Jurisdiction or, in the Alternative, Grant Summary Judgment on These Claims
14
            If the Court determines that summary judgment is appropriate on Plaintiff’s two Section 1983
15
     claims, the Court should dismiss the three state law claims for lack of subject matter jurisdiction.
16
     Reynolds v. Cty. of San Diego, 84 F.3d 1162, 1171 (9th Cir. 1996). In the alternative, the Court should
17
     grant summary judgment to Hall on those claims for the reasons discussed below.
18
                    1.      State Law Immunities Apply
19
            Two California immunities preclude Atienza’s state law claims.
20
            Under Penal Code section 196, “there is no civil liability when a homicide is justified.”
21
     Garcia v. Santa Clara Cty., 2004 U.S. Dist. LEXIS 20391, *31 (N.D. Cal. September 29, 2004); see
22
     also Arian v. City of Los Angeles, 622 Fed. Appx. 692 (9th Cir. 2015), as amended by 2015 U.S. App.
23
     LEXIS 22113 (December 18, 2015). “The test for determining whether a homicide is justifiable under
24
     Penal Code § 196 is whether the circumstances created a fear of death or serious bodily harm to the
25
     officer or another.” Martinez v. Cnty. of L.A., 47 Cal. App. 4th 334, 349 (1996). There is undisputed
26
     evidence here meeting that standard as Arboleda’s driving his Civic towards Hall created a reasonable
27
     fear of serious bodily harm to Hall. See Arian, supra, 2015 U.S. App. LEXIS 22113, *2; Garcia, 2004
28
     U.S. Dist. LEXIS 20391, at *32. Based on the immunity of section 196, the Court should grant


     Notice of Motion and Motion of Defendant Andrew Hall for Summary Judgment - Case No. C19-03440 RS 19
         Case 3:19-cv-03440-RS Document 93 Filed 06/03/21 Page 27 of 33



 1   summary judgment as to the wrongful death negligence claim and on the Bane Act and the assault
 2   claim to the extent that they are predicated upon Arboleda’s death. Estate of Toribio v. City of Santa
 3   Rosa, 381 F. Supp. 3d 1179, 1191 (N.D. Cal. 2019).
 4          Penal Code section 835a also precludes these claims. This section “provides that a peace
 5   officer with reasonable cause to make an arrest ‘may use reasonable force to effect the arrest’ and
 6   ‘need not retreat or desist from his efforts [to make an arrest] by reason of the resistance or threatened
 7   resistance of the person being arrested.’” Hernandez v. City of Pomona, 46 Cal. 4th 501, 519 (2009)
 8   (quoting Penal Code § 835a); see also Koussaya v. City of Stockton, 54 Cal. App. 5th 909, 942 (2020).
 9   Under this section, reasonable force is evaluated under the Graham standard and acts to bar Atienza’s
10   state law claims. Edson v. City of Anaheim, 63 Cal. App. 4th 1269, 1272-73(1998).
11                  2.      Hall’s Conduct was not Negligent and did not Cause Arboleda’s Death
12          The Court should grant summary judgment on the wrongful death negligence claim11 for two
13   additional reasons. First, Hall’s conduct fell within the zone of reasonable actions and, thus, was not
14   negligent. Second, Hall’s conduct, even if negligent, did not proximately cause Arboleda’s death.
15                          a.      Hall’s Conduct Was Not Negligent
16          Under California law, a negligence claim based on the use of deadly force can include pre-
17   shooting tactical decisions as well as the use of force itself. Hayes v. Cty. of San Diego, 736 F.3d
18   1223, 1236 (9th Cir. 2013); Hayes v. Cty. of San Diego, 57 Cal. 4th 622, 639 (2013). In addition to
19   evaluating the reasonableness of the use of force itself, “negligent conduct by officers that provokes
20   the situation that requires law enforcement to use force can render otherwise reasonable force
21   unreasonable.” Juricich v. Cty. of San Mateo, 2021 U.S. Dist. LEXIS 18764, *38 (N.D. Cal. January
22   29, 2021) (citing Hayes, 57 Cal.4th at 629-30); see also J.A.L., supra, 2016 U.S. Dist. LEXIS 31913,
23   at *19-20 (conduct that “unreasonably provoked” or “aggravated”). Because Hall’s use of force was
24   reasonable and his pre-shooting conduct did not “provoke” Arboleda into driving the Civic towards
25   Hall, Hall’s conduct was not negligent under California law.
26          “The standard for evaluating the unreasonable use of force [under California law] reflects
27
28          11
               In this claim, Atienza specifically alleges Hall’s negligence caused Arboleda’s death and
     seeks only damages caused to her as a result of his death. 4AC, ¶33.


     Notice of Motion and Motion of Defendant Andrew Hall for Summary Judgment - Case No. C19-03440 RS 20
         Case 3:19-cv-03440-RS Document 93 Filed 06/03/21 Page 28 of 33



 1   deference to the split-second decisions of an officer and recognizes that, unlike private citizens,
 2   officers may use deadly force” and “are charged with acting affirmatively and using force as part of
 3   their duties.” Lopez v. City of L.A., 196 Cal. App. 4th 675, 685 (2011). Thus, “[w]here potential
 4   danger, emergency conditions, or other exigent circumstances exist, [t]he Supreme Court’s definition
 5   of reasonable is . . . comparatively generous to the police” and “surround[s] the police who make these
 6   on-the-spot choices in dangerous situations with a fairly wide zone of protection in close cases.”
 7   Brown v. Ransweiler, 171 Cal. App. 4th 516, 528 (2009) (citations and internal quotation marks
 8   omitted); Hayes, 57 Cal. 4th at 632 (“a degree in discretion as to how [officers] choose to address a
 9   particular situation”). “As long as an officer’s conduct falls within the range of conduct that is
10   reasonable under the circumstances, there is no requirement that he or she choose the ‘most
11   reasonable’ action or the conduct that is least likely to cause harm and at the same time the most likely
12   to result in the successful apprehension of a violent suspect, in order to avoid liability for negligence.”
13   Hayes, 57 Cal. 4th at 632.
14          While Atienza faults Hall’s decision to position himself behind his passenger side front door,12
15   that decision and related actions fell within the range of reasonable conduct, particularly in light of the
16   limited time he had to evaluate the situation and his duty to act affirmatively in response to the threat
17   posed by Arboleda’s ongoing flight. Expert Report of Robert Fonzi, Exhibit P to the Baker Decl., at
18   30-32; see Ex. B at 58:12-13 (situation was “fluid so there’s not a lot of time to formulate a plan.”).
19          Hall’s decision was consistent with the training provided by California’s Commission on Peace
20   Officer Standards and Training (“POST”). That training does not specify whether when the officer’s
21   patrol vehicle and the suspect vehicle are parked front-to-front, Hall should remain on his driver’s side
22   or go to his passenger’s side. Deposition of Roger Clark, Exhibit Q to the Baker Decl., at 88:24-
23   89:18. Instead, POST directs the officer to “identify, plan and then move to a position that is
24   advantageous.” POST LD 22 Excerpt, Exhibit R to the Baker Decl., at 1. Hall’s decision was
25   consistent with this training as it involved making a plan and identifying the position of cover he
26   wished to take, which was on his passenger’s side. Ex. D at 84:12-15.
27
28          12
              See Amended Responses to Special Interrogatories, Set One, to Plaintiff Jeannie Atienza,
     Response Interrogatory No. 4 at 6, Exhibit O to the Baker Decl.


     Notice of Motion and Motion of Defendant Andrew Hall for Summary Judgment - Case No. C19-03440 RS 21
         Case 3:19-cv-03440-RS Document 93 Filed 06/03/21 Page 29 of 33



 1          Further, Hall’s plan was consistent with his duties as a cover officer under POST. As the cover
 2   officer, Hall was responsible for observing Arboleda. POST LD 21 Excerpt, Exhibit S to the Baker
 3   Decl., at 2 (cover officer “responsible for surveillance and control of a suspect”). Hall specifically had
 4   to be able to observe Arboleda’s hands; as POST states emphatically - “Always be aware of the
 5   suspect’s hands.” Id. at 8 (bold and italics in original). On the passenger side of his vehicle, Hall
 6   would be in a better position to observe Arboleda, including his hands, and to approach Arboleda, if
 7   he remained stopped. Ex. D at 76:5-7, 78:24-79:8. Hall’s plan had the further benefit of establishing
 8   a perimeter to contain Arboleda. See id. (Hall’s presence on the passenger side might deter Arboleda
 9   from continuing to flee).
10          Plaintiff’s expert Roger Clark agreed that Hall’s plan would have been “fine” if Hall “had not
11   shot and he let the vehicle pass by and got back in his car and went after him.”13 Ex. Q at 41:8-12.
12   Clark’s caveat has no merit; it ignores both the threat that Arboleda’s Civic posed to Hall14 and Hall’s
13   “back-up plan,” which was to let Arboleda pass without shooting. Ex. D at 80:17-21.
14          Hall’s plan of going to his passenger side door was not only reasonable, but did not, in any
15   manner, “provoke” Arboleda into driving his Civic at Hall. Compare Grudt v. City of Los Angeles, 2
16   Cal. 3d 575, 585-88 (1970) (officer in plain clothes carrying a shotgun approached a car, causing the
17   car to accelerate towards a second plainclothes officer). When Hall made his plan and started to
18   effectuate it, Martin had not yet parked in the southbound lane, thus, Arboleda had the whole
19   southbound lane available to him and no reason to drive at Hall. Even after Martin had parked,
20   Arboleda did not have to drive into the gap and towards Hall; Arboleda could have stopped or
21   proceeded straight and passed Martin’s vehicle on the passenger side. Given Arboleda’s decision and
22   role in causing the shooting, “a reasonable juror could not find” Hall was negligent. J.A.L., 724 Fed.
23   Appx. at 534 (suspect responded to use of non-lethal force by running towards officer with blade,
24
            13
                Later in his deposition, Clark opined that Hall could not use either the driver’s side door nor
25   the passenger’s side door as cover due to the risk that Arboleda would simply smash into the doors and,
     thus, Hall’s “best choice” was “to get to the rear of [his] vehicle so [he had] the mass of the vehicle as
26   cover.” Ex. Q at 89:12-24. This proposed plan makes no sense and violated POST training because in
     that sheltered position, Hall would not be able to observe Arboleda or his hands, or perform any other
27   duties of a cover officer, i.e. protect and assist Muller.
28          14
               Disregarding the video evidence, Clark testified that Hall’s fear of being hit by Arboleda’s
     Civic was “unreasonable.” Ex. Q at 61:10-15. That opinion should be excluded.


     Notice of Motion and Motion of Defendant Andrew Hall for Summary Judgment - Case No. C19-03440 RS 22
         Case 3:19-cv-03440-RS Document 93 Filed 06/03/21 Page 30 of 33



 1   “immediately creating a life-threatening situation”).
 2                          b.      Even if Hall Was Negligent, His Conduct Did Not Proximately
                                    Cause Arboleda’s Death
 3
            Atienza also must establish that Hall’s negligence was the proximate cause of Arboleda’s
 4
     death. She cannot because 1) the shooting was not foreseeable at the time of Hall’s alleged negligence
 5
     and 2) Martin’s and Arboleda’s conduct were superceding causes, breaking the causal chain. This is
 6
     an independent basis to grant summary judgment on this claim.
 7
            Atienza must show that Hall’s conduct was the proximate cause of the injury. Van Ort v.
 8
     Estate of Stanewich, 92 F.3d 831, 837 (9th Cir. 1996). The “touchstone of proximate cause” is
 9
     foreseeability. Sabbe v. Wash. Cty. Bd. of Commissioners, 2021 U.S. Dist. LEXIS 87901, *33 (D. Ore.
10
     May 7, 2021); see also Bryant v. Glastetter, 32 Cal. App. 4th 770, 778 (1995). When Hall decided to
11
     position himself on his passenger side, it was not foreseeable, and could not be foreseen, that Arboleda
12
     would drive into down the then-non-existent gap and force Hall to shoot in self-defense. To be sure,
13
     Plaintiff’s expert Clark testified that, prior to the shooting, Hall should have considered Arboleda to be
14
     a low risk. Ex. Q at 34:8-12. As the D.C. Circuit aptly noted, “it is not ordinarily reasonable to
15
     foresee that a citizen will react to a police stop by attacking the detaining officer, thereby triggering a
16
     situation that requires the officer to use deadly force in self-defense. To the contrary, citizens have a
17
     duty to obey a police officer’s orders, and officers are entitled assume that citizens will comply with
18
     their orders.” Hundley v. District of Columbia, 494 F.3d 1097, 1105 (D.C. Cir. 2007). Likewise, in
19
     Sabbe, supra, the Court held that it was “not reasonably foreseeable from [an illegal] entry alone that
20
     Sabbe would then decide to ram the officers with his truck” and that “it was not reasonable foreeable
21
     that even after repeated attempts to seize Sabbe through a PIT maneuver he would continue to resist
22
     law enforcement efforts and threaten the officers with a firearm.” 2021 U.S. Dist. LEXIS 87901, *34.
23
            In addition, Hall’s conduct is not the proximate cause if an “an abnormal or unforeseen action .
24
     . . intervenes to break the chain of proximate causality.” Estate of Lopez v. Torres, 105 F. Supp. 3d
25
     1148, 1158 (S.D. Cal. 2015) (citing Van Ort). Intervening causes can include conduct of other
26
     officers, like Martin, as well as the “the behavior of a shooting victim.” Id. at 1156-57 (actions of
27
     SWAT unit were intervening event); Mendez v. Cty. of L.A., 897 F.3d 1067, 1081 (9th Cir. 2018);.
28
     Here, there are two superceding causes at work.


     Notice of Motion and Motion of Defendant Andrew Hall for Summary Judgment - Case No. C19-03440 RS 23
         Case 3:19-cv-03440-RS Document 93 Filed 06/03/21 Page 31 of 33



 1          The first superceding cause was Martin parking his SUV exactly where he did. The location of
 2   the SUV was critical. Had the SUV been further forward, Arboleda could not have made the hard
 3   right turn. Had it been further back, Arboleda might have elected to proceeded forward to pass the
 4   SUV on its passenger side. And had it been closer to Hall’s vehicle, the gap would have been too
 5   narrow for Arboleda to drive through. See Ex. C at 40:10-11 (patrol vehicle unable to “get through the
 6   space”). And significantly, Martin did not intend to park the SUV where he did, but parked there to
 7   avoid colliding with Arboleda. Martin Decl., ¶4.
 8          Further to the point, without the SUV in the southbound lane, Arboleda could have passed Hall
 9   without driving towards him and Hall, consistent with his “backup” plan, would not have fired.
10   Conversely, had Arboleda driven at Hall despite having the whole southbound lane, Arboleda’s actions
11   would be a superceding cause of the shooting. Mendez, 897 F.3d at 1097 (“If a resident sees that an
12   officer has entered and intentionally tries to harm the officer, who in turn draws his weapon and
13   shoots, the resident’s intentional action would be a superseding cause of the injury.” Citing Bodine v.
14   Warwick, 72 F.3d 393, 400 (3d Cir. 1995)); see also Hundley, 494 F.3d at 1105; Johnson v. City of
15   Phila., 837 F.3d 343, 352 (3d Cir. 2016); Kane v. Lewis, 604 Fed. Appx. 229, 237 (4th Cir. 2015).
16          The second superceding cause was Arboleda’s hard right turn and continuing to drive forward.
17   Arboleda could have stopped or gone straight instead of making the hard right turn. Notably, at that
18   time, Arboleda should have known that Hall was headed towards that same gap. And Arboleda could
19   have (should have) stopped when he saw Hall in front of the Civic with his weapon drawn and pointed,
20   but he didn’t. Arboleda’s conduct was a superceding cause. Mendez, 897 F.3d at 1097.
21          In sum, Hall’s conduct was not the proximate cause of Arboleda’s death.
22                  3.      There Was No Violation of the Bane Act
23          Atienza’s Bane Act claim is predicated upon the assertion that Hall violated Arboleda’s Fourth
24   Amendment rights. See Cameron v. Craig, 713 F.3d 1012, 1022 (9th Cir. 2013). Consequently, as
25   there was no Fourth Amendment violation, her Bane Act claim necessarily fails. Estate of Toribio,
26   381 F. Supp. 2d at 1191. Further, even assuming that Hall violated Arboleda’s Fourth Amendment
27   rights, there is no evidence that he did so with the intent to deprive Arboleda of these rights. Reese v.
28   Cty. of Sacramento, 888 F.3d 1030, 1043 (9th Cir. 2018); Estate of Toribio, 381 F. Supp. 3d. at 1191.



     Notice of Motion and Motion of Defendant Andrew Hall for Summary Judgment - Case No. C19-03440 RS 24
           Case 3:19-cv-03440-RS Document 93 Filed 06/03/21 Page 32 of 33



 1   To the contrary, Hall fired in self-defense and in defense of others. Ex. N at 6:229-244.
 2                  4.      There Was No Assault
 3           To show assault under California law, Atienza must show that Hall’s use of force was
 4   unreasonable. Juricich, supra, 2021 U.S. Dist. LEXIS 18764, *39. This claim fails in light of
 5   Atienza’s inability to establish a Fourth Amendment violation. Id.
 6           F.     The Court Should Grant Summary Judgment as to Two Damage Claims
 7           The Court should grant summary judgment as Atienza’s claim for wrongful death damages and
 8   her claim for punitive damages.
 9           Atienza cannot wrongful death damages because she cannot prove wrongful conduct by Hall
10   caused Arboleda’s death. Here there was only one fatal shot, but Atienza cannot establish which shot
11   was the fatal one. Ex. M at 11:1-7, 35:9-23. Since at least some of Hall’s shots were reasonable as a
12   matter of law, Atienza cannot meet her burden of proof.
13           Atienza cannot obtain punitive damages because Hall’s actions were not malicious, oppressive,
14   or in reckless disregard of Arboleda’s rights. Dang v. Cross, 422 F.3d 800, 810 (9th Cir. 2005); Ninth
15   Circuit Model Jury Instruction 5.5 (2008). To the contrary, he acted in self defense and in defense of
16   Martin. See Ex. N at 6:229-244.
17   VI.     CONCLUSION
18           Based on the undisputed evidence, the Court should grant summary judgment in favor of Hall
19   as to all five claims in this case. Given the threat that Arboleda posed to Hall and others, Hall’s
20   conduct was appropriate under the Fourth and Fourteenth Amendments and immunized by the state
21   law immunities set out in California Penal Code sections 196 and 835a. In addition, in light of
22   Arboleda’s conduct, the fluidity of the situation and the time Hall had to respond, Hall’s conduct was
23   not negligent, did not violate the Bane Act or constitute assault, and did not proximately cause
24   Arboleda’s death. Further, for the same reasons, Atienza’s claim for punitive damages has no merit.
25   //
26   //
27   //
28   //



     Notice of Motion and Motion of Defendant Andrew Hall for Summary Judgment - Case No. C19-03440 RS 25
         Case 3:19-cv-03440-RS Document 93 Filed 06/03/21 Page 33 of 33



 1   DATED: June 2, 2021                        MARY ANN McNETT MASON
 2                                              COUNTY COUNSEL

 3
                                                By:      /s/ D. Cameron Baker
 4                                                     D. CAMERON BAKER
                                                       Deputy County Counsel
 5
                                                Attorneys for Defendant Andrew Hall
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     Notice of Motion and Motion of Defendant Andrew Hall for Summary Judgment - Case No. C19-03440 RS 26
